DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    68
    242
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on October 27, 2020; May 19, 2021; October 27, 2021 and December 15, 2021 have been considered by the examiner.

Claim Objections
Claims 14 – 15 are objected to because of the following informalities:
Claim 14: Insert the term “or” in the phrase “… wherein the mammal is bovine, equine, caprid, suidae, canine, feline, rodent, or primate”. See, claim 8 for format.
Claims 14 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	The instant claim 14 is drawn towards the method according to claim 8, wherein the mammal is bovine, equine, caprid, suidae, canine, feline, rodent, primate. However, the instant claim 8 (upon which claim 14 is dependent upon) is drawn towards the method according to claim 1, wherein the mammal is bovine, equine, caprid, suidae, canine, feline, rodent or primate. Thus, the claim 14 is drawn towards the same scope and fails to further limit the subject matter of the claim upon which it depends.
	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Rejection:
Claims 1 – 15 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Publication 20190255085 A1 (Clarke) in view of the publication: Anonymous, “Gillings research on broad-spectrum antiviral could aide public health response to coronavirus outbreaks”, UNC Gillings School of Global Public Health, 10 January 2020 (Gillings), as disclosed in the information disclosure statement filed on May 19, 2021.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Regarding the instant claims 1 – 6, 8 – 9 and 13 – 15, Clarke teaches the method of treating Coronaviridae infections in a human (primate), including infections caused by SARS-CoV, and MERS-CoV, comprising administering a therapeutically effective amount of a pharmaceutical composition comprising the compound 9 (instant Formula I), or a pharmaceutically acceptable salt or ester thereof, in combination with a pharmaceutically acceptable diluent or carrier. See, paragraphs [0087] and [0316]-[0317]. Clarke also teaches that “treating” also includes reversing, alleviating, inhibiting the progress of, preventing the disorder or condition, or one or more symptoms of such disorder or condition. See, paragraph [0149]. Clarke further teaches that human coronaviruses are common viruses that infect most people, causing mild to moderate upper respiratory and gastrointestinal tract illnesses. See, paragraph [0008]. The compound 9 (instant Formula I) is commonly known as Remdesivir, VEKLURY®, GS-5734, and CAS RN 1809249-37-3 in the art. The compound  9 is presented below:

    PNG
    media_image2.png
    359
    490
    media_image2.png
    Greyscale

Clarke also teaches that the compound can be used in the treatment of a human suffering from an Arenaviridae infection, or can be administered prophylactically to reduce or prevent the chance of an Arenaviridae infection. Patient suffering from said infection experience several symptoms such as fever and purulent pharyngitis (resulting in sore throat).
	Regarding the instant claims 10 – 11, Clarke teaches a method for inhibiting a Coronaviridae RNA-dependent RNA polymerase, comprising administering an effective amount of the compound  9, or a pharmaceutical composition comprising said compound in combination with a pharmaceutically acceptable diluent or carrier. See, paragraphs [0087] and [0092]. Clarke also teaches that the antiviral activity of compound 9 was measured against MERS virus (MERS-CoV) and SARS virus (SARS-CoV). See, Examples 40 and 42-43; Tables 3-4.
	The instant claims 7 and 12 are drawn towards the method according to claim 6 or 11 respectively, wherein the pharmaceutical composition is a solid preparation, an injection, an external preparation, a spray, a liquid preparation, or a compound preparation. Clarke teaches that the compound can be formulated in the form of a sterile injectable preparation, aerosol or dry powder administration, creams, gels, pastes, foams, and sprays. See, paragraphs [0407], [0412]-[0414].
Ascertaining the differences between the prior art and the claims at issue.
	Clarke does not explicitly teach the methods, wherein:
The disease, specifically COVID-19, is caused by a SARS-CoV-2, as recited in the instant claims 1 and 13; or
The method inhibits the replication or reproduction specifically of SARS-CoV-2, as recited in the instant claim 10.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Gillings teaches that an outbreak of a new type of pneumonia has been identified in Wuhan City in China. The virus has infected nearly 60 people in the mainland city. See, page 1, 2nd paragraph. Gillings also states that preliminary reports say the viral pneumonia in Wuhan is being caused by a new Group 2b SARS-like strain of coronavirus. See, page 2, 2nd paragraph. The new strain of coronavirus (SARS-CoV-2) causes Covid-19 disease. Gillings further states “‘Previous publication show that remdesivir works against SARS and SARS-like virus … Thus it is likely to work against coronaviruses that are emerging now in Wuhan, as well as those that may emerge in the future’”. See, page 3, 4th paragraph.
	Gillings provides sufficient guidance that the new viral outbreak of a type of pneumonia in Wuhan City has been caused and associated with a new SARS-like strain of coronavirus. Further, studies have shown that remdesivir has been successful against SARS and SARS-like virus. Therefore, a person having ordinary skill in the art would have been motivated to administer and test the efficacy of remdesivir, compound 9 as taught by Clarke, with a reasonable expectation of successfully inhibiting the replication of SARS-CoV-2 virus and treating and preventing Covid-19 disease in a human.
	Therefore, U.S. Publication 20190255085 A1 and the publication: Anonymous, “Gillings research on broad-spectrum antiviral could aide public health response to coronavirus outbreaks”, UNC Gillings School of Global Public Health, 10 January 2020 render the instant claims 1 – 15 prima facie obvious.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 10 – 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10 – 12 of copending Application No. 17/378,415 (US ‘415) (U.S. Publication 20210346411 A1).
	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 and 13 – 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 and 13 of copending Application No. 17/378,415 (US ‘415) (U.S. Publication 20210346411 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘415 claims the same method of treating a disease in a mammal in need, the method comprising administering to the mammal in need a therapeutically effective amount of a pharmaceutical composition comprising the same compound represented by Formula I, a geometric isomer, a pharmaceutically acceptable salt, a solvate and/or a hydrate thereof, or the same compound represented by Formula I, a geometric isomer, a pharmaceutically acceptable salt, a solvate and/or a hydrate thereof, wherein the disease is a disease caused by a SARS-CoV-2.
	Similarly, the dependent claims 2 – 9 and 13 in US ‘415 are drawn towards the same scope as claimed in the instant claims 2 – 9 and 13 – 15 respectively. Thus, the claims in the copending Application No. 17/378,415 anticipate the instant claims 1 – 9 and 13 – 15.
	The claims in US ‘415 are not drawn towards the method of preventing a disease in a mammal in need. Thus, the instant claims are provisionally rejected on the grounds of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1 – 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626